Exhibit 10.27

Critical Path, Inc.

156 Front Street West

Suite 505

Toronto, Ontario M51 216

Toll Free 888.810.3627

Phone 416 640 4640

Fax 416 640 4650

www.cp.net

March 21, 2000

Donald Dew

4 Sallis Drive

Ajax, Ontario L1S6Y8

Dear Donald,

On behalf of Critical Path, Inc. (the “Company”), I am pleased to offer you
employment with the Company. This offer is conditional upon your acceptance of
the terms of this letter. In consideration of your eligibility to participate in
the Stock Option Plan and the mutual covenants contained herein, you agree to
the terms of employment set out below:

 

Position    Vice President, Engineering working out of Critical Path Messaging
Company’s offices in Toronto and reporting to Joe Duncan. This is a regular,
full-time position. Start Date    Subject to fulfillment of any conditions
imposed by this letter agreement, you will commence this position with the
Company effective March 8, 2000. Base Salary    As an exempt employee, you will
be paid a monthly salary of CAD $18,750.00, which is equivalent to CAD
$225,000.00 on an annualized basis. Your salary will be payable in two equal
payments per month pursuant to the Company’s regular payroll policy (or in the
same manner as other officers of the Company). Additional Compensation    If the
Company adopts a bonus plan, you may be eligible to participate at a level
commensurate with your position with the Company. Review    Your compensation
will be reviewed annually in January as part of the Company’s performance review
process. Stock Options    In connection with the commencement of your
employment, the Company will recommend that the Board of Directors grant you an
additional option to purchase 50,000 shares of the Company’s Common Stock with
an exercise price equal to the fair market value on the date of the grant. These
additional options will vest over four years at the rate of 25% of the grant on
the first anniversary date of your employment and 1/48th of the grant each month
thereafter. Vesting will, of course, depend on your continued employment with
the Company. These options will be subject to the terms of the applicable
Company Stock Option Plan and the Stock Option Agreement between you and the
Company. Benefits    The Company offers a comprehensive benefits package. In
accordance with the standard terms of our benefits provider, you will continue
to be eligible to participate in the existing group benefits program. Vacation
   You will receive 18 vacation days per year for the first five years of
service. This vacation time will accrue at the rate of 12 hours per month and
should be used to compensate you for time off from work for any reason. Your
previous service with The DocSpace Company will count as service with the
Company for vacation accrual purposes. Your hire date for vacation accrual
purposes is September 13, 1999. [CRITICAL PATH LOGO HERE]



--------------------------------------------------------------------------------

Proprietary Information and Inventions Agreement    Your acceptance of this
offer and commencement of employment with the Company is contingent upon the
execution and submission of the Company’s Proprietary Information and Inventions
Agreement (“Proprietary Agreement”), a copy of which has been provided to you in
your new hire materials. Termination    The Company reserves the right to
terminate your employment, at any time, with or without cause. If your
employment is terminated without cause you will be entitled to the amount
payable to you pursuant to the terms of the Employment Standards Act (Ontario)
or other applicable law. If your employment is terminated for cause you will not
be entitled to any notice or pay in lieu of notice. Offer Conditions    This
offer is null and void if not accepted or declined by Wednesday, March 29, 2000.
This offer is also contingent upon receiving the successful results of our
independent verification of your application.

We are delighted to extend you this offer and look forward to working with you.
To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it via fax to Becca Auman at
(415) 808-8797. This letter, together with the signed Proprietary Agreement and
Insider Trading Policy Acknowledgment Page constitute the full, complete and
exclusive agreement between you and the Company regarding the matters herein and
supersedes any prior representations or agreements, whether written or oral.
This letter may not be modified or amended except by a written agreement, signed
by the Company and by you.

 

CRITICAL PATH, INC.

By:

 

/s/ Evan Chrapko

 

Evan Chrapko

 

President, Secure Files Services

 

ACCEPTED AND AGREED:

Name:

 

Donald Dew

Signature:

 

/s/ Donald Dew

Date:

 

March 23, 2000